Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149815 & (67)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BARBARA ZWIERS,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 149815
                                                                    COA: 312133
                                                                    Kent CC: 08-002009-NO
  DR. SEAN GROWNEY and MICHIGAN
  PAIN CONSULTANTS, P.C.,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the motion for peremptory reversal and the application for
  leave to appeal the June 24, 2014 judgment of the Court of Appeals are considered. The
  motion for peremptory reversal is GRANTED. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the August 6, 2012 order of the Kent Circuit Court granting summary
  disposition to the defendants on the basis of Driver v Naini, 490 Mich. 239 (2011). See
  Furr v McLeod, 498 Mich. 68 (2015). A medical malpractice complaint filed before the
  expiration of the 182-day notice period is ineffective to toll the statute of limitations. We
  REMAND this case to the Court of Appeals for consideration of the issues raised by the
  plaintiff but not addressed by that court during its initial review of this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
         d1028
                                                                               Clerk